          Case 1:20-cv-00437-KFP Document 61 Filed 09/07/21 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

LINDA FAYE IVIE, as personal                          )
representative of the Estate of                       )
Jeffrey Todd Ivie, deceased,                          )
                                                      )
        Plaintiff,                                    )
                                                      )
v.                                                    )            CASE NO. 1:20-CV-437-KFP
                                                      )
JAMES JACKSON, et al.,                                )
                                                      )
        Defendants.                                   )

                          MEMORANDUM OPINION AND ORDER

        Plaintiff Linda Faye Ivie, as personal representative of the Estate of Jeffrey Todd

Ivie (“Ivie”), brings this suit against ten defendants 1 arising from Ivie’s death in June 2019.

Doc. 37. Before the Court is a motion to dismiss and supporting memorandum filed by

Defendants Officer James Sanders and The City of Enterprise, Alabama. Docs. 40, 41.

Plaintiff filed a response in opposition to the motion (Doc. 56), and Defendants filed a reply

(Doc. 57). Upon review of the parties’ submissions and the relevant law, Defendants’

motion is GRANTED for the reasons set forth below.

I.      BACKGROUND

        Plaintiff initiated this lawsuit by filing her initial Complaint in June 2020. See Doc.

1. In July 2020, all the named Defendants moved to dismiss the Complaint on a variety of




1
  Specifically, Plaintiff sues Coffee County, the City of Enterprise, and eight individuals allegedly involved
in Plaintiff’s arrest and subsequent death: James Jackson, Chris Kline, Josh Milliner, Kyle Ethridge, Shane
Bryan, Aaron McCullough, Byron Caylor, and James Sanders.
         Case 1:20-cv-00437-KFP Document 61 Filed 09/07/21 Page 2 of 13




grounds. See Docs. 17, 21, and 23. After briefing on Defendants’ motions, the Court

granted the motions in part and denied the motions in part. See Doc. 36. Specifically, as to

Plaintiff’s negligence and wantonness tort claims, the Court determined that they did not

survive Ivie’s death and must be dismissed as a matter of law. Id. at 4. As to Plaintiff’s

wrongful death and deliberate indifference claims, the Court found that the Complaint

constituted an impermissible shotgun pleading and therefore failed on pleading grounds.

Id. at 4-13. The Court then directed Plaintiff to file an Amended Complaint as to the latter

claims, curing the pleading deficiencies identified in its Order. 2 Id. at 13.

        On April 7, 2021, Plaintiff filed her Amended Complaint, which is the operative

pleading in this case. Doc. 37. A complete recitation of the factual allegations in the

Amended Complaint can be found in the Court’s September 3, 2021 Order addressing

another motion to dismiss in this case. Doc. 59. Based on those allegations, Plaintiff brings

the following claims relevant to this Order: deliberate indifference to serious medical needs

against Officer Sanders (Count II); “wrongful death – assault and battery” against Officer

Sanders and, “by respondeat superior, the City of Enterprise” (Count III); and “wrongful

death – negligence/wantoness [sic]” against all ten Defendants (Count IV). Id. at 6-11. As

relief, Plaintiff seeks compensatory and punitive damages, prejudgment and post-judgment

interest, the costs of this action and attorney’s fees, and “such other and further relief to

which she is justly entitled.” Id. at 11.



2
 “When a litigant files a shotgun pleading, is represented by counsel, and fails to request leave to amend,
a district court must sua sponte give him one chance to replead before dismissing his case with prejudice
on non-merits shotgun pleading grounds.” Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1296 (11th Cir.
2018).
                                                    2
        Case 1:20-cv-00437-KFP Document 61 Filed 09/07/21 Page 3 of 13




II.    DISCUSSION

       Defendants move to dismiss the Amended Complaint as it pertains to them because

(1) Officer Sanders is entitled to qualified immunity and state-agent immunity; and (2) the

City is entitled to municipal immunity and state-agent immunity. Docs. 40, 41. Upon

careful consideration of Defendants’ arguments and Plaintiff’s responses, which are

discussed further below, the Court agrees that all claims against these Defendants are due

to be dismissed.

       A. Officer Sanders is entitled to qualified immunity as to the deliberate
          indifference claim.

       “Government officials sued for acts committed in the course of their official duties

may invoke the defense of qualified immunity.” O’Rourke v. Hayes, 378 F.3d 1201, 1205

(11th Cir. 2004). “The qualified immunity inquiry involves three steps: (1) the alleged

conduct must fall within the scope of the discretionary authority of the actor; (2) if it does,

[the Court] must then determine whether that conduct violates a constitutional right; (3) if

so, [the Court] must inquire whether the asserted right was clearly established at the time

of the alleged violation.” Tinker v. Beasley, 429 F.3d 1324, 1326 (11th Cir. 2005). If the

official’s discretionary actions did not violate a clearly established constitutional right, he

is entitled to qualified immunity. Lewis v. City of W. Palm Beach, 561 F.3d 1288, 1291

(11th Cir. 2009). “It is fairly well-settled that police officers are ‘government officials’ and

that they are entitled to utilize the defense of qualified immunity.” Brown v. City of




                                               3
         Case 1:20-cv-00437-KFP Document 61 Filed 09/07/21 Page 4 of 13




Clewiston, 644 F. Supp. 1417, 1419 (S.D. Fla. 1986) (citing Harlow v. Fitzgerald, 457 U.S.

800 (1982)).

        First, the Amended Complaint makes clear that Officer Sanders was performing a

discretionary function within his discretionary authority. According to Plaintiff, “[a]t all

times . . . Officer Sanders was acting within the line and scope of his capacity as an

employee of the City of Enterprise.” Doc. 37 at 1. Plaintiff states, “Officer Sanders is sued

for his individual acts and omissions committed and omitted while he acted as a City of

Enterprise employee.” Id. at 1-2. During the events alleged in the Amended Complaint,

Officer Sanders was arresting Ivie in his capacity as a City of Enterprise police officer.

Accordingly, Officer Sanders was acting within his discretionary authority. See McDowell

v. Gonzalez, 820 F. App’x 989, 991 (11th Cir. 2020) (“A police officer generally acts within

the scope of his discretionary authority when making an arrest.”); Vinyard v. Wilson, 311

F.3d 1340, 1346 (11th Cir. 2002) (“[I]t is clear that Officer Stanfield was acting within the

course and scope of his discretionary authority when he arrested Vinyard and transported

her to jail.”).

        Second, the allegations in the Amended Complaint fail to demonstrate that Officer

Sanders’ conduct violated a constitutional right. The only allegations concerning Officer

Sanders are as follows:

        During [his interview with Plaintiff], the Responding Officer received
        information over his radio and informed Plaintiff that her son had been
        stopped for erratic driving and was detained at the Inland gas station on Boll
        Weevil Circle, not [far] from her home. The Responding Officer told




                                              4
         Case 1:20-cv-00437-KFP Document 61 Filed 09/07/21 Page 5 of 13




       Arresting Officer Sanders that Plaintiff requested her son receive medical
       care . . . .

       At the time [Ivie] was arrested, he clearly needed immediate medical
       attention. But instead of being taken to one of two nearby hospitals, he was
       transported to the Coffee County Jail. Arresting Officer Sanders did not
       obtain proper mental/physical health treatment for [Ivie] as required by the
       policies and procedures of the City of Enterprise Police Department or as
       requested by Plaintiff.

Based on the above allegations, Plaintiff purports to state a claim of deliberate indifference

to a serious medical need in violation of the Fourteenth Amendment. 3 However, she fails

to do so.

       To state a deliberate indifference claim, a plaintiff must show “(1) a serious medical

need; (2) a defendant’s deliberate indifference to that need; and (3) causation between that

indifference and the plaintiff’s injury.” Melton v. Abston, 841 F.3d 1207, 1220 (11th Cir.

2016). Even assuming, without deciding, that Ivie suffered from a serious medical need,

the Amended Complaint fails to demonstrate Officer Sanders’ deliberate indifference to

that need. To establish deliberate indifference, a plaintiff must demonstrate that “(1) the

officer was aware of facts from which the inference could be drawn that a substantial risk

of serious harm exists, (2) the officer actually drew that inference, (3) the officer

disregarded the risk of serious harm, and (4) the officer’s conduct amounted to more than

gross negligence.” Valderrama v. Rousseau, 780 F.3d 1108, 1116 (11th Cir. 2015).




3
 “The Fourteenth Amendment governs claims of medical indifference to the needs of pretrial detainees
while the Eighth Amendment applies to claims of convicted prisoners.” Youmans v. Gagnon, 626 F.3d 557,
563 (11th Cir. 2010). “However, the standards under the Fourteenth Amendment are identical to those
under the Eighth.” Goebert v. Lee Cnty., 510 F.3d 1312, 1326 (11th Cir. 2007).
                                                  5
        Case 1:20-cv-00437-KFP Document 61 Filed 09/07/21 Page 6 of 13




       The Amended Complaint fails to make any of these showings as to Officer Sanders.

Plaintiff alleges only that “[t]he Responding Officer told Arresting Officer Sanders that

Plaintiff requested her son receive medical care” and that “[a]t the time [Ivie] was arrested,

he clearly needed immediate medical attention.” Doc. 37 at 3. Neither of these allegations

demonstrate that Officer Sanders was aware of facts that a substantial risk of serious harm

existed to Ivie or that he actually drew that inference. Indeed, the mere fact that Officer

Sanders was told that “Plaintiff requested her son receive medical attention,” without

providing any basis for that request whatsoever, does not establish a substantial risk of

serious harm. Nor does it establish that Officer Sanders actually drew that inference or that,

even if he did, his conduct amounted to more than gross negligence. Plaintiff’s sole other

allegation, that Plaintiff “clearly needed immediate medical attention,” is also insufficient

to establish deliberate indifference, as it is conclusory with no supporting factual detail

whatsoever. See Hogan v. Wellstar Health Network, Inc., No. 1:12-CV-1418, 2013 WL

1136980, at *6 (N.D. Ga. Mar. 14, 2013) (“Plaintiffs’ conclusory statement that ‘[a serious

medical need] was obvious’ is insufficient to show the Sheriff’s subjective knowledge of a

serious medical need or his disregard of that need.”). Therefore, even accepting the scant,

non-conclusory allegations regarding Officer Sanders as true, as is required at this stage,

the Court cannot find support for deliberate indifference.

       Because the Amended Complaint fails to establish that Officer Sanders violated

Ivie’s Fourteenth Amendment right against deliberate indifference to a serious medical

need, the Court need not consider whether the right was clearly established, see Knowles

v. Hart, 825 F. App’x 646, 649 (11th Cir. 2020), and Officer Sanders is entitled to qualified

                                              6
        Case 1:20-cv-00437-KFP Document 61 Filed 09/07/21 Page 7 of 13




immunity on the deliberate indifference claim. See Lewis, 561 F.3d at 1291. Accordingly,

that claim is due to be DISMISSED as to Officer Sanders.

       B. Plaintiff has failed to state a wrongful death claim for assault and battery
          as to Officer Sanders and the City.

       Plaintiff purports to state a wrongful death claim for assault and battery against

Officer Sanders and, by respondeat superior, the City of Enterprise. However, she fails to

allege any facts in support of this claim. First, Count III makes no allegations as to Officer

Sanders whatsoever. It alleges simply that the Defendant Coffee County Officers, not

Officer Sanders, “committed assault and battery upon Jeff Ivie.” Doc. 37 at 9. This aligns

with the Amended Complaint’s Statement of Facts, which includes no allegations that

Officer Sanders committed assault and battery. Indeed, the Statement of Facts indicates

that the alleged assault and battery occurred only after Ivie arrived at the Coffee County

Jail and “passed into the care, custody, and control of Coffee County Officers Jackson,

Milliner, McCullough, Caylor, Ethridge, Bryan, and Kline.” Id. at 3. Thus, there are no

allegations whatsoever to support a wrongful death claim for assault and battery against

Officer Sanders.

       Accordingly, there are also no allegations to support such a claim against the City

under a respondeat superior theory. Plaintiff does not allege that any of the individuals

involved in the alleged assault and battery were employees of the City; to the contrary, the

Amended Complaint states that those individuals are employed by Coffee County and that

only Officer Sanders is employed by the City. Id. at 1-2. Thus, because the Amended

Complaint fails to state a wrongful death for assault and battery claim against Officer


                                              7
          Case 1:20-cv-00437-KFP Document 61 Filed 09/07/21 Page 8 of 13




Sanders—the sole City employee—the City, as his employer, cannot be held liable under

respondeat superior. See Hesed-El v. Aldridge Pite, LLP, No. CV 119-162, 2020 WL

3163645, at *9 (S.D. Ga. June 12, 2020) (“Under the doctrine of respondeat superior, an

employer’s liability is purely derivative of its employee’s liability; thus, where the claim

against the employee fails, so must the claim against the employer.”) (internal quotation

marks and citations omitted). 4

        Accordingly, Count III is due to be DISMISSED as to Officer Sanders and the City.

        C. Officer Sanders and the City are entitled to peace officer, or state-agent,
           immunity as to the wrongful death claim for negligence and wantonness.

        Count IV of the Amended Complaint states:

        As to Defendant Sanders and the City of Enterprise, at the time Jeff Ivie was
        arrested . . . he breached [his] duty [to obtain reasonably adequate healthcare
        services for Ivie] by negligently and/or wantonly failing to order and/or
        request a medical/psychiatric consultation or evaluation for Jeff Ivie, by
        negligently and/or wantonly failing to recognize and treat Jeff Ivie’s
        psychosis and/or physical peril during his arrest . . .; by negligently and/or
        wantonly failing to transport or arrange for the transport of Jeff Ivie to any
        hospital or medical facility, by negligently and/or wantonly failing to heed
        the pleas of Jeff Ivie’s mother to have him medically evaluated, by
        negligently and/or wantonly failing to appreciate and act upon Jeff Ivie’s
        psychiatric and physical condition, by negligently and/or wantonly failing to
        comply with the policies and procedures of the City of Enterprise Police
        Department and the laws of the State of Alabama in the care and treatment
        of Jeff Ivie; and/or by negligently and/or wantonly failing to timely act to
        obtain treatment for Jeff Ivie.

Doc. 37 at 10. Alabama Code § 6-5-338(a) provides, in pertinent part, that “[e]very peace

officer . . . shall have immunity from tort liability arising out of his or her conduct in



4
 The Court notes that Plaintiff wholly failed to address this issue in her response to the motion to dismiss.
See generally Doc. 56. Thus, it appears that Plaintiff waives any argument at to this issue.
                                                     8
           Case 1:20-cv-00437-KFP Document 61 Filed 09/07/21 Page 9 of 13




performance of any discretionary function within the line and scope of his or her law

enforcement duties.” Ala. Code § 6-5-338(a). The Alabama Supreme Court has explained

that “[t]he restatement of State-agent immunity as set out by this Court in Ex parte

Cranman . . . governs the determination of whether a peace officer is entitled to immunity

under § 6–5–338(a).” Ex Parte City of Homewood, 231 So.3d 1082, 1086 (Ala. 2017)

(internal quotations and citations omitted). In Cranman, the Alabama Supreme Court

stated:

          A State agent shall be immune from civil liability in his or her personal
          capacity when the conduct made the basis of the claim against the agent is
          based upon the agent’s . . . exercising judgment in the enforcement of the
          criminal laws of the State, including, but not limited to, law-enforcement
          officers’ arresting or attempting to arrest persons . . . .

          Notwithstanding anything to the contrary in the foregoing statement . . . a
          State agent shall not be immune from civil liability in his or her personal
          capacity (1) when the Constitution or laws of the United States, or the
          Constitution of this State, or laws, rules, or regulations of this State enacted
          or promulgated for the purpose of regulating the activities of a governmental
          agency require otherwise; or (2) when the State agent acts willfully,
          maliciously, fraudulently, in bad faith, beyond his or her authority, or under
          a mistaken interpretation of the law.

Ex parte Cranman, 792 So. 2d 392, 405 (Ala. 2000), holding modified by Hollis v. City of

Brighton, 950 So. 2d 300 (Ala. 2006). 5

          Peace officer immunity analysis is a burden shifting process. Stryker v. City of

Homewood, No. 2:16-CV-0832, 2017 WL 3191097, at *16 (N.D. Ala. July 27, 2017). A



5
  In Hollis v. City of Brighton, 950 So. 2d 300, 309 (Ala. 2006), the Alabama Supreme Court amended the
language that extended immunity to those “exercising judgment in the enforcement of the criminal laws of
the State, including, but not limited to, law-enforcement officers’ arresting or attempting to arrest persons,”
to add “or serving as peace officers under circumstances entitling such officers to immunity pursuant to
§ 6–5–338(a), Ala. Code 1975.”
                                                      9
        Case 1:20-cv-00437-KFP Document 61 Filed 09/07/21 Page 10 of 13




peace officer asserting immunity initially bears the burden of demonstrating that the

plaintiff’s claims arise from a function that would entitle the peace officer to immunity. Ex

Parte City of Homewood, 231 So.3d at 1087. To carry that burden, peace officers “must

establish (1) that they were peace officers (2) performing law-enforcement duties at the

time of the accident and (3) exercising judgment and discretion.” Id. “If they can do so, the

burden then shifts to [the plaintiff] to show that one of the Cranman exceptions applies.”

Id.

       Defendants have made all three of the necessary showings. First, they have

established that, based on the allegations in the Amended Complaint, Officer Sanders, as a

city police officer, is or was a peace officer at the time of the alleged events. See Stryker,

2017 WL 3191097, at *17 (holding that city police officers, sued in their individual

capacities for claims arising out of their arrest of plaintiff, were peace officers for purposes

of § 6-5-338(a)). Second, they have established that, based on the allegations in the

Amended Complaint, he was performing law-enforcement duties at the time of the alleged

events. See id.; see also Williams v. City of Dothan, Ala., No. 1:14-CV-287, 2015 WL

4635264, at *3 (M.D. Ala. Aug. 3, 2015) (noting that officers “were acting within the scope

of their law enforcement duties in making an arrest”). Finally, they have established that,

based on the allegations in the Amended Complaint, he was exercising judgment and

discretion at the time of the alleged events. See Swan v. City of Hueytown, 920 So. 2d 1075,

1079 (Ala. 2005) (“[A]rrests and attempted arrests are generally classified as actions

requiring an officer to exercise judgment.”); see also Walker v. City of Huntsville, 62 So.3d

474, 498 (Ala. 2010) (holding that police officers sued for “failure to obtain medical

                                              10
        Case 1:20-cv-00437-KFP Document 61 Filed 09/07/21 Page 11 of 13




treatment” for arrestee were “exercising judgment with respect to [the plaintiff’s] arrest

and performing a discretionary function in the line and scope of their law-enforcement

duties within the meaning of § 6-5-338.”).

       The burden thus shifts to Plaintiff to identify factual allegations that plausibly

demonstrate an exception to this immunity. Ex Parte City of Homewood, 231 So.3d at

1087. Plaintiff has failed to do so. As noted above, Plaintiff bases her Count IV wrongful

death claim on allegations that Officer Sanders “negligently and/or wantonly” failed to

seek medical treatment for Ivie. Doc. 37 at 10. However, as a matter of law, Count IV’s

allegations of negligence and wantonness cannot defeat state-agent immunity under

Cranman. “This immunity protects a State agent from liability for negligence or

wantonness while performing discretionary functions.” L.S.B. v. Howard, 659 So. 2d 43,

44 (Ala. 1995). The Alabama Supreme Court has made clear that “[a] finding of immunity

. . . precludes a claim based in negligence.” Hollis, 950 So. 2d at 305. Similarly, allegations

of wantonness cannot overcome state-agent immunity. See Ex parte Randall, 971 So. 2d

652, 664 (Ala. 2007) (“This Court has previously held that poor judgment or wanton

misconduct, an aggravated form of negligence, does not rise to the level of willfulness and

maliciousness necessary to put the State agent beyond the immunity recognized in

Cranman.”); Norris v. City of Montgomery, 821 So. 2d 149, 156 (Ala. 2001) (“§ 6-5-

338(a), which immunizes peace officers from tort liability for conduct involving the

exercise of discretion, makes no exception for wantonness.”).

       Thus, it is clear that state-agent immunity under Cranman “is not abrogated for

negligent and wanton behavior; instead, immunity is withheld only upon a showing that

                                              11
         Case 1:20-cv-00437-KFP Document 61 Filed 09/07/21 Page 12 of 13




the State agent acted willfully, maliciously, fraudulently, in bad faith, or beyond his or her

authority.” Giambrone v. Douglas, 874 So. 2d 1046, 1057 (Ala. 2003). The Amended

Complaint does not plausibly allege that Officer Sanders acted willfully, maliciously,

fraudulently, or in bad faith when he allegedly failed to obtain medical treatment for Ivie. 6

As addressed above, Plaintiff’s allegations against Officer Sanders are scant and

conclusory; just as they failed to support a claim of deliberate indifference against Officer

Sanders, they also fail to overcome § 6-5-338(a) and Cranman immunity. Accordingly,

Officer Sanders is entitled to immunity as to the wrongful death claim for negligence and

wantonness.

        Moreover, because Officer Sanders is entitled to state-agent immunity against Count

IV’s wrongful death claim, the City is also immune. See Howard v. City of Atmore, 887

So. 2d 201, 211 (Ala. 2003) (“It is well established that, if a municipal peace officer is

immune pursuant to § 6-5-338(a), then, pursuant to § 6-5-338(b), the city by which he is

employed is also immune.”). “In cases such as this where the ‘municipal employee’ is a

law enforcement officer, Alabama’s statutory, discretionary-function immunity explicitly

extends an officer’s immunity to the employing municipality.” Brown v. City of Huntsville,



6
  The closest Plaintiff comes to alleging Officer Sanders acted beyond his authority is when she states
vaguely that “Officer Sanders did not obtain proper mental/physical health treatment for [Ivie] as required
by the policies and procedures of the City of Enterprise Police Department.” Doc. 37 at 3. This allegation
is insufficient to overcome immunity under § 6-5-338(a). See Fowler v. Meeks, 569 F. App’x 705, 709
(11th Cir. 2014) (“In the absence of a specific rule, regulation, or guideline set out to limit the City and the
individual officers’ broad discretion in exercising his or her judgment, we cannot conclude that allegations
fall within the exception to immunity under § 6-5-338.[] Thus, even if we accept everything in the complaint
as true, Fowler’s single reference to rules and regulations is insufficient to defeat the City’s immunity claim
under § 6-5-338.”); see also McCants v. City of Mobile, 752 F. App’x 744, 748 (11th Cir. 2018) (affirming
dismissal of complaint because the plaintiffs “do not allege any specific ordinance, rule, or regulation that
the City violated”).
                                                      12
       Case 1:20-cv-00437-KFP Document 61 Filed 09/07/21 Page 13 of 13




608 F.3d 724, 742 (11th Cir. 2010) (citing Ala. Code § 6-5-338(b)). Accordingly, Count

IV is due to be DISMISSED as to Officer Sanders and the City.

III.   CONCLUSION

       Accordingly, for the reasons set forth above, it is ORDERED that:

       1.     Defendants’ Motion to Dismiss (Doc. 40) is GRANTED.

       2.     The clerk is DIRECTED to terminate James Sanders and the City of

       Enterprise as defendants in this action.

       Done this 7th day of September, 2021.




                                   /s/ Kelly Fitzgerald Pate
                                   KELLY FITZGERALD PATE
                                   UNITED STATES MAGISTRATE JUDGE




                                             13
